Citation Nr: 0323874	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for Alzheimer's disease, 
claimed as a residual of head trauma.

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.

Entitlement to specially adapted housing or special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1939 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California.  The veteran appeared at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO in May 
2002.  

At the time of that hearing, the veteran's representative 
raised the issue of entitlement to service connection for 
dementia-separate and distinct from Alzheimer's disease-
claimed as secondary or part and parcel of the veteran's 
service-connected psychiatric disorder, anxiety neurosis, 
currently rated as 70 percent disabling.  A claim was also 
raised for an increased, 100 percent schedular rating for 
that disorder.  Inasmuch as neither of those issues has been 
developed for appellate review, they will not be addressed 
herein, but are referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VCAA eliminated the well-grounded requirement and 
modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this regard, the RO must ensure that the veteran has been 
apprised of provisions of the VCAA or provided the specific 
notice of what evidence he is responsible for obtaining, and 
of what evidence VA will undertake to obtain.

In order to comply with the requirements of the VCAA and the 
implementing regulations, in October 2002 the Board undertook 
additional development of the issues on appeal pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  As a 
result, additional records of VA and private medical 
treatment as well as a report of VA examinations have been 
associated with the claims file.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) (2002) authorizing the Board to render a 
determination not less than 30 days after providing notice 
required under 38 U.S.C.A. § 5103(a) are invalid because they 
conflict with the provisions of 38 U.S.C.A.§ 5103(b), which 
provide that a claimant must submit requested evidence and 
information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  The Federal Circuit also held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider evidence developed by the Board without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without obtaining 
a waiver from the claimant of such consideration by the 
agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Thus, the Board does not have the authority to decide the 
veteran's claims on the basis of the newly developed evidence 
until such evidence has been considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.	The RO should ensure that all the 
development and notification 
requirements of the VCAA have been 
met.

2.	The RO should readjudicate the issues 
on appeal based on the evidence 
received since the January 2000 
supplemental statement of the case.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



